Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Kim et al. (U.S. App. 2020/0335037) teaches a foldable display (see Para. 22 and Fig. 9), comprising: a flexible display panel including a screen having a plurality of pixels (see at least Para. 23 and Fig. 9), a plurality of data lines to which data voltages are applied, and a plurality of gate lines to which a respective scan signal and a light emission control signal are applied (see at least Figs. 1 and 2 with multiple scan and data lines in conjunction with Para. 41 for OLED pixel control); 
or activate a partial portion of the screen of the flexible display panel and display the image on only the partial portion of the screen that is smaller than the full portion of the screen when the flexible display panel is in a folded state (see Para. 58) and to display a black color on a deactivated portion of the screen (see Fig. 9 Voff area), wherein each of the pixels includes: a light emitting element (see Fig. 2, OLED); a drive element disposed between a pixel drive voltage and the light emitting element, the drive element configured to supply a current to the light emitting element (see Fig. 2, T5); a first switching element configured to control a current path between the pixel drive voltage and the light emitting element in response to the light emission control signal (see Fig. 2, T6); and a second switching element configured to apply an initialization voltage (see Fig. 2, Item T7), which suppresses light emission from the light emitting element, to an anode of the light emitting element in response to the scan signal in the folded state (see at least Para. 58 and Figs.1 and 2 VOFF when folded).
Kim does strongly imply unfolding is full screen since Fig. 9 and Para. 103 disclose folding to turn off half the screen).
Kummer et al. (U.S. App. 2012/0280924) teaches and a display panel driver configured to activate a full portion of the screen of the flexible display panel and display an image on the full portion of the screen when the flexible display panel is in an unfolded state (see at least Figs. 4A-4C and Para. 22 extending display to show bigger image at full screen).
Kim does teach the concept of shift registers in the display (See at least Para. 12).
	Park et al. (U.S. App. 2006/0145964) teaches wherein the display panel driver includes: a gate driver having a first shift register configured to supply the scan signals to the pixels and a second shift register configured to supply the light emission control signal to the pixels (see Fig. 8, 200a comprised of 210a and 220a), wherein a first gate start pulse (VSP1) indicating a start timing of the first shift register is input to the first shift register, and a second gate start pulse (VSP2) indicating a start timing of the second shift register is input to the second shift register.
	The references neither singularly nor in combination teach all the limitations of claim 1 above as it has been amended to include previously indicated allowable subject matter requiring: wherein the screen of the flexible display panel at least includes a first screen, a second screen, and a folding boundary which is located between the first screen and the second screen, and the folding boundary is foldable, wherein the display panel driver includes: a data driver configured to convert pixel data into the data voltages and supply the data voltages to the data lines through data output channels; a gate driver having a first shift register configured to supply the scan signals to the pixels and a second shift register configured to supply the light emission control signal to the pixels;; and a timing controller configured to: activate the data output channels of the data driver based on a folded angle of the flexible display panel and control operating timings of the data driver and the gate driver, and control an output of the data driver by generating a first gate start pulse, a second gate start pulse, and a gate shift clock defining shift timings of the first and second shift registers. Other independent claims were indicated as allowable previously.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694